Citation Nr: 0025431	
Decision Date: 08/15/00    Archive Date: 09/29/00

DOCKET NO.  94-46 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1955.

This action is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for skin cancer.  The veteran filed a timely notice of 
disagreement as to that decision and a statement of the case 
was issued.  A timely substantive appeal was filed by the 
veteran.  In an October 1996 decision, the Board determined 
that service connection was not warranted for skin cancer, as 
its presence had not been demonstrated until many years 
following the veteran's active service and as it was not 
shown to have resulted from claimed exposure to ionizing 
radiation during active service.  In April 1998, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") affirmed in part and 
vacated in part, and remanded the October 1996 Board 
decision.  Specifically, the Court found that the Board 
finding, based on a report of the Defense Nuclear Agency 
(DNA) that the veteran had not been a participant in 
atmospheric testing under 38 C.F.R. § 3,311(a)(2)(i) (1997), 
was not clearly erroneous and must be affirmed.  However, the 
Court concluded that the claim must also be addressed under 
38 C.F.R. § 3.311(a)(2)(iii).  The Court also indicated that 
further development was warranted with respect to the 
veteran's well-grounded claim for direct service connection 
for skin cancer.

Finally, in an August 1998 decision, the Board remanded the 
issue of entitlement to service connection for skin cancer to 
the RO for additional development consistent with the Court's 
opinion.  



REMAND

A review of the record reflects that in 1995, the veteran 
submitted two statements from private physicians.  A 
statement from Dr. R. G. states that the veteran had been 
treated since 1991 for numerous pre-cancerous Actinic 
Keratoses, and the development of a poorly differentiated 
Adenosquamous cell carcinoma and asclerosing basal cell 
carcinoma on his right mid-forehead during October 1994, 
which required surgical excision.  It was noted that the 
veteran had reported the development of his first skin cancer 
within one year of discharge from service.  Dr. R. G. opined 
this was consistent with prior extensive radiation exposure.  
The physician further opined that it was well known that most 
skin cancers are caused by excessive solar radiation 
exposure, but the veteran's additional uncontrolled exposure 
to unknown doses of broad spectrum ionizing radiation 
definitely contributed to his future development of cutaneous 
malignancies.  

A February 1995 statement from another private physician, Dr. 
J. B., reflects that the veteran was treated for an abnormal, 
aggressive, and deep-seeded squamous cell cancer of the 
forehead.  It was described as remarkably abnormal in that it 
was from the very deep tissues of the skin and not in an 
obviously sun damaged area or even sun exposed area.  Dr. J. 
B. also noted that the nature of the cancer was a little 
different than the usual squamous cell and necessitated 
special work-up and studies.  The physician opined that all 
of this would strongly suggest that radiation may well be a 
cause.  It did not act like a typical skin cancer derived 
from sun exposure, but rather from some other factor.  
Finally, the physician opined that there was no way to prove 
that radiation could be causal, but it certainly was 
consistent with that.  

In the August 1998 remand, the Board requested that all 
records pertinent to the veteran's claim of radiation 
exposure be forwarded to the Under Secretary for Health fore 
the preparation of a dose estimate pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii).  The Board further directed that if the 
Under Secretary for Health prepared a dose estimate showing 
exposure, the veteran's claim should be processed under 
38 C.F.R. § 3.311(b)(1), (c)(1).  

In a November 1999 memorandum, the Chief Public Health and 
Environmental Hazards Officer noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
Science Panel Report Number 6, 1988, did not provide 
screening doses for skin cancer.  It was also noted that skin 
cancer had usually been attributed to ionizing radiation at 
high doses, e.g., several hundred rads, and excess numbers of 
basal cell cancers had also been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas.  An increased risk for basal cell but not 
squamous cell skin cancers had been seen in atomic bomb 
survivors.  Finally, the Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's basal and squamous cell skin cancers could 
be attributed to exposure to ionizing radiation in service.

In the August 1998 remand, the Board also requested that if a 
medical opinion was not obtained through the processing of 
the claim under 38 C.F.R. § 3.311(b)(1), (c)(1), the RO 
should request a medical opinion with respect to the 
veteran's claim for direct service connection.  Although the 
Chief Public Health and Environmental Hazards Officer opined 
that it was unlikely that the veteran's basal and squamous 
cell skin cancers could be attributed to exposure to ionizing 
radiation in service, this opinion does not address the 
question of direct service connection.  






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




